Citation Nr: 1341170	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hearing loss in the right ear.

2. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis lumbar spine surgical repair of herniated discs (low back disability).

3. Entitlement to an initial compensable rating for left extremity radiculopathy (left leg disability).

4. Entitlement to an initial compensable rating for right extremity radiculopathy (right leg disability).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

After the rating decisions were issued, the Veteran filed a Notice of Disagreement (NOD) in August 2010.  Subsequently, the RO issued Statements of the Case (SOC) in January 2011.  At the same time, in January 2011, the Veteran sent a statement to the VA inquiring about the status of his appeal.  The RO treated this statement as a substantive appeal and certified the claims to the Board.  The Veteran has been led to believe that all issues are on appeal, and they are under the Board's appellate jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009). 

The issues of entitlement to higher initial ratings for lob back, right and left leg disabilities (in excess of 10 percent) are addressed in the REMAND section of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a current right ear hearing loss disability.

2.  The Veteran has radiculopathy in his right leg that is equivalent to at least mild incomplete paralysis of the sciatic nerve.

4.  The Veteran has radiculopathy in his left leg that is equivalent to at least mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.
38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a rating of 10 percent for left leg disability have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

4. The criteria for a rating of 10 percent for a right leg disability have been met for the entire period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated, the intended purpose of the VCAA notice has been fulfilled, and no additional notice is required as to downstream issues, including the disability evaluation.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

As to the service connection claim, the RO sent a letter to the Veteran in February 2010 providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The letter was sent prior to initial adjudication of his claim for service connection.  The Veteran was informed of what evidence and information he needed to substantiate his claims, which VA would seek to obtain, which he could provide, and how ratings and effective dates would be determined, pursuant to Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board is granting 10 percent ratings for the right and left leg disabilities and deferring consideration of entitlement to higher initial ratings; hence no further assistance is needed to aid the Veteran in substantiating the aspects of his appeals being decided by the Board.

With regard to the service connection claim, all pertinent, identified medical records have been obtained and considered.  In his claim received in February 2010, the only reported treatment was an attached medical record.  

The Veteran was not afforded a VA examination for right ear hearing loss.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the Veteran's case there is no competent evidence of a current diagnosis or of signs or symptom of a current disability.  The attached medical evidence referred to in his claim, included audiology testing that did not show current hearing loss disability for VA purposes, and a comment by a private audiologist who interpreted the attached audiology testing as showing normal hearing in the right ear.  There are no other treatment records showing a current disability.  The Veteran has not reported in the record any specific signs or symptoms of hearing loss.  He has asserted in general that he has a hearing loss that meets the requirements of 38 C.F.R. § 3.385, but has not reported any testing that would show this.  As discussed below, he is a lay person and lacks the expertise to say that he meets the specific tested thresholds for hearing loss as defined in the regulation.  Hence, an examination is not required.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As VA satisfied its duties to notify and assist the Veteran, there is no further action that would be reasonably likely to substantiate the claim.   38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

II. Service Connection for Right Ear Hearing Loss

In the February 2010 decision the RO granted service connection for left ear haring loss but denied service connection for the right ear finding no current disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection as a chronic disease.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); see also M21-1MR III.iv.4.B.12.a.  In addition a nexus to service could be established by evidence of a continuity of symptomatology.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall be established when hearing status meets certain puretone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's claim fails because there is no evidence of a current right ear hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  Based on the findings of the private evaluation he provided, all of the recorded puretone thresholds for his right ear are 20 decibels or below and his speech recognition score was 100 percent.  As his puretone thresholds are not 26 decibels or greater and his speech recognition score is not less than 94 percent, he does not meet the criteria for a disability under VA regulations.  

While the Veteran contends that he has hearing loss in his right ear, he is not competent to say that the hearing loss meets the requirements of section 3.385, which requires interpretation of specialized testing; knowledge that he does not possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); See 38 C.F.R. § 3.159(a).  

Service connection may not be granted where there is no present disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, analysis of the other elements of service connection is unnecessary and the claim is denied.

Finally, as right ear hearing loss has not been shown to have manifested within the first post-service year or at all, service connection on a presumptive basis is not for application.  Again, the Veteran does not have a current hearing loss disability in his right ear.

II. Initial Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).


B. Right and Left Leg Disabilities
  
Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Neuritis and neuralgia of the sciatic nerve are rated using these criteria under DCs 8620 and 8720, respectively.

The Veteran's right and left leg disabilities warrant ratings of at least 10 percent for mild incomplete paralysis.  The primary source of evidence is a May 2010 VA examination; the Veteran did not provide separate statements regarding his symptoms.

The May 2010 examiner recorded intermittent, radiating pain in both legs and a hyperactive left knee reflex without clonus.  This equates to at least a mild disability under 38 C.F.R. § 4.124a.  

Considerations of disability ratings in excess of 10 percent for the Veteran's lower extremities, is addressed in the remand section.

In conclusion, the Veteran's right and left leg disabilities merit a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8520.  Similar symptoms have been present since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126-127.

ORDER

Service connection for right ear hearing loss is denied.

An initial rating of 10 percent is granted for left extremity radiculopathy.

An initial rating of 10 percent is granted for right extremity radiculopathy.


REMAND

At his most recent examination for the disabilities of the back and lower extremities in May 2010, the examiner reported flare-ups of the back disability, but did not provide required information as to whether there is additional limitation of motion during flare-ups or specifically comment on some of the other factors of functional impairment.  See 38 C.F.R. § 4.4.0, 4.45 (2013).

After the claim was transferred to the Board, the RO uploaded VA treatment records to the Veteran's electronic file.  These show that on one occasion after the last examination he was treated for increased back pain.  This suggests there may have been an increase in disability since the last examination, and a new examination is required.

The leg disabilities are associated with the back disability and require current evaluation.

It is not clear whether the RO uploaded all records of the Veteran's treatment for his back and leg disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for the Veteran's low back and leg disabilities.

2.  Schedule the Veteran for a VA examination to evaluate his low back and leg disabilities.  The claims folder (paper and electronic) should be reviewed.

Range of motion testing should be conducted.  The examiner should also state whether there is any additional loss of motion due to pain, weakness, fatigability, incoordination, loss of endurance, or flare-ups. 

If so, the examiner should indicate the extent of such loss in degrees.  The examiner should estimate the loss of motion during reported flare-ups.

The examiner should note all neurologic impairment associated with the low back disability, including all manifestations of radiculopathy in the lower extremities.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


